In the case of Blacklock vs. Maddox, May term 1793, a feri facias was returned “laid as per schedule,” to May term 1792, “and not sold in consequence of an injunction from the court of chancery.” The injunction was dissolved in November 1792, and a Writ oj error issued the 20th of November. 1792, and filed on that day, bond having been entered into and security approved. At May term 1793,. on motion of the plaintiff, the general court ordered that a writ of venditioni exponas issue for the sale of the goods taken under the f. fa. notwithstanding the writ of error, (a)
At May term 1792, the General Court, in the case of Joseph Camden against Jesse Hellen, decided, that “after a seizure of goods under a feri facias, a writ of error is. no supersedeas,”

 By the act of 1799, ch. 79, s. 10, where an injunction issues to prevent the Sale of personal property taken by a sheriff under a writ of fieri facias, the sheriff shall deliver back to the defendant the personal property so taken in execution.